DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because of the new ground of rejection set forth below in the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitajima et al. US PG-Pub(US 20140294286 A1).
Regarding Claim 1, Kitajima teaches an image processing apparatus for obtaining, from a plurality of images of an object to be detected and captured by at least one camera, a three-dimensional position of each of feature points of the object to be detected([0015] Three-dimensional measurement method according to the present invention includes the steps of: acquiring, by an arithmetic unit, a stereo image of a work taken by first and second cameras; extracting, by the arithmetic unit, edges from the acquired stereo image; selecting, by the arithmetic unit, edges existing on a same plane of the work from the edges extracted on the stereo image; three-dimensionally restoring, by the arithmetic unit, at least two first edges among the edges existing on the same plane by a stereo method,), the image processing apparatus comprising: a model pattern storage unit configured to store a model pattern composed of a plurality of model feature points for the object to be detected(¶[0035] The storage unit 103 stores design data on first and second works W1 and W2, control drivers for the robot arm 2 and the camera 3 and the like. The storage unit 103 further stores a three-dimensional measurement program CPR to make the computer (arithmetic unit 102) execute an operation to find a three-dimensional position of a target on the basis of an image taken by the camera 3, a template image G.sub.T for pattern matching and the like.); an image data acquisition unit configured to acquire a plurality of images obtained through capturing the identical object to be detected by the at least one camera ([0041] As shown in FIG. 4, when the robot device 1 starts to operate with a work W (Step S1 of FIG. 4), firstly an image of the work W as a measurement target is taken by the first and second cameras 3a and 3b, thus acquiring two input images (stereo images) G.sub.E (S2, acquisition step).);a feature point extraction unit configured to extract first feature points from a first image among the plurality of images, and extract second feature points from a second image among the plurality of images (¶[0042] Receiving the stereo image G.sub.E as an input, the arithmetic unit 102 of the robot controller 6 extracts an edge of the input stereo image G.sub.E (S3, edge extraction step). That is, an object detection unit configured to detect images of the object to be detected from the first image and the second image by performing matching between the first feature points extracted from the first image and the second feature points extracted from the second image, and the model pattern stored in the model pattern storage unit (¶[0044] More specifically, the robot controller 6 reads the template image G.sub.T (see FIG. 6A) for the work W stored beforehand as a reference image in the storage unit 103 and performs pattern matching for the stereo image G.sub.E using this template image G.sub.T (S4). [0045] The pattern matching is a method of searching for a position of the stereo image G.sub.E similar to the template image as shown in FIG. 6B, and for instance. [0052] More specifically, as shown in FIG. 6B, while the range of the template image G.sub.T is shifted by the units of pixels in the stereo image, an image corresponding to the template image G.sub.T in size is extracted from the stereo image G.sub.E. [0053] Then, a correlation value R between the extracted image and the template image is found by the above Formula 1, thus searching for a position (x, y) where the measurement target object exists from the stereo image. The examiner interprets the prior art is performing pattern matching using the stereo image acquired from the camera system and the template image of the workpiece. Although Figs. 6A-C show processing on only one of the stereo images for illustrative purposes, Fig. 7 shows the resulting left and right images. As such, it is understood that the processing is performed on each of the left and right images)a model pattern transformation unit configured to transform a position and posture of each of the plurality of model feature points of the model pattern such that the plurality of model feature points of the model pattern is superimposed on an image of the images of the object to be detected in each of the first image and the second image detected by the object detection unit; ([0052] More specifically, as shown in FIG. 6B, while the range of the template image G.sub.T is shifted by the units of pixels in the stereo image, an image corresponding to the template image G.sub.T in size is extracted a corresponding point acquisition unit configured to acquire, as first corresponding points and second corresponding points, points on the first image and the second image corresponding to each of the plurality of model feature points of the model pattern transformed by the model pattern transformation unit; ([0052] More specifically, as shown in FIG. 6B, while the range of the template image G.sub.T is shifted by the units of pixels in the stereo image, an image corresponding to the template image G.sub.T in size is extracted from the stereo image G.sub.E. [0053] Then, a correlation value R between the extracted image and the template image is found by the above Formula 1, thus searching for a position (x, y) where the measurement target object exists from the stereo image. Herein the "position (i, j) in image" in Formula 1 represents the position in the image in size corresponding to the template image G.sub.T extracted from the stereo image G.sub.E and in the template image. [0054] Meanwhile, the storage unit 103 stores an area where edges on the same plane of the work exist (edge area position) as in the form of a rectangular area T indicated with dotted lines of FIGS. 6A-6C, for a corresponding point set selection unit configured to select, as a corresponding point set, a first corresponding point and a second corresponding point obtained on the basis of an identical one of the plurality of model feature points from among the first corresponding points and the 2Application No.: 16/575,388second corresponding points obtained for the respective first image and second image of the object to be detected of the plurality of images ([0065] More specifically, any two points are selected for each of the edges e.sub.2 and e.sub.4 in the left image G.sub.E1L of FIG. 7, and corresponding points of these selected two points are specified on the right image using the epipolar line EP. [0066] Then, three-dimensional positions of these selected two points are found using the parallax between the right image G.sub.E1R and G.sub.E1L, and an Formula of a three-dimensional straight line on each edge is introduced from these found two points, whereby the edges are restored three-dimensionally. The examiner interprets that Fig. 7 shows that identical features points are being selected along an epipolar line such that the edges can be restored three-dimensionally.) and a three-dimensional position calculation unit configured to calculate the three-dimensional position of each of the feature points of the object to be detected on the basis of the corresponding point set selected by the corresponding point set selection unit.
Regarding Claim 2, Kitajima teaches the image processing apparatus according to Claim 1, wherein the corresponding point acquisition unit is configured to acquire, as a corresponding point, each of the plurality of model feature points of the model pattern transformed by the model pattern transformation unit. ([0065] More specifically, any two points are selected for each of the edges e.sub.2 and e.sub.4 in the left image G.sub.E1L of FIG. 7, and corresponding points of these selected two points are specified on the right image using the epipolar line EP. [0066] Then, three-dimensional positions of these selected two points are found using the parallax between the right image G.sub.E1R and G.sub.E1L, and an Formula of a three-dimensional straight line on each edge is introduced from these found two points, whereby the edges are restored three-dimensionally. The examiner interprets that Fig. 7 shows that identical features points are being selected along an epipolar line such that the edges can be restored three-dimensionally.)
Regarding Claim 6, Kitajima teaches the image processing apparatus according to Claim 1, wherein the model pattern is generated from an input image obtained through capturing the object to be detected.( [0035] The storage unit 103 stores design data on first and second works W1 and W2, control drivers for the robot arm 2 and the camera 3 and the like. The storage unit 103 further stores a three-dimensional measurement program CPR to make the computer (arithmetic unit 102) execute an operation to find a three-dimensional position of a target on the basis of an image taken by the camera 3, a template image G.sub.T for pattern matching and the like.)
Regarding Claim 7, Kitajima teaches the image processing apparatus according to Claim 1, wherein the model pattern is generated from three-dimensional shape data for the object to be detected([0035] The storage unit 103 stores design data on first and second works W1 and W2, control drivers for the robot arm 2 and the camera 3 and the like. The storage unit 103 further stores a three-dimensional measurement program CPR to make the computer (arithmetic unit 102) execute an 
Regarding Claim 8, Kitajima teaches an image processing method for obtaining, from a plurality of images of an object to be detected and captured by at least one camera, a three-dimensional position of each of feature points of the object to be detected([0015] Three-dimensional measurement method according to the present invention includes the steps of: acquiring, by an arithmetic unit, a stereo image of a work taken by first and second cameras; extracting, by the arithmetic unit, edges from the acquired stereo image; selecting, by the arithmetic unit, edges existing on a same plane of the work from the edges extracted on the stereo image; three-dimensionally restoring, by the arithmetic unit, at least two first edges among the edges existing on the same plane by a stereo method,), the image processing method comprising: a first step of acquiring a plurality of images obtained through capturing the identical object to be detected by the at least one camera(¶[0035] The storage unit 103 stores design data on first and second works W1 and W2, control drivers for the robot arm 2 and the camera 3 and the like. The storage unit 103 further stores a three-dimensional measurement program CPR to make the computer (arithmetic unit 102) execute an operation to find a three-dimensional position of a target on the basis of an image taken by the camera 3, a template image G.sub.T for pattern matching and the like.); a second step of extracting first feature points from a first image among the plurality of images and extracting second feature points from a second image among the plurality of images(¶[0042] Receiving the stereo image G.sub.E as an input, the arithmetic unit 102 of the robot controller 6 extracts an edge of the input stereo image G.sub.E (S3, edge extraction step). That is, filtering is performed to a stereo image G.sub.E as shown in FIG. 5A using an edge detection filter such as a Sobel filter or a Prewitt filter to detect edges e.sub.1 to e.sub.9 to extract the contour of the work W (see FIG. 5B).); a third step of detecting images of the object to be detected from the first image and the second image by performing matching between the first feature points extracted from the first image and the second feature points extracted from the second image, and a model pattern composed of a plurality of model feature points for the object to be detected(¶[0044] More specifically, the robot controller 6 reads the template image G.sub.T (see FIG. 6A) for the work W stored beforehand as a reference image in the storage unit 103 and performs pattern matching for the stereo image G.sub.E using this template image G.sub.T (S4). [0045] The pattern matching is a method of searching for a position of the stereo image G.sub.E similar to the template image as shown in FIG. 6B, and for instance. [0052] More specifically, as shown in FIG. 6B, while the range of the template image G.sub.T is shifted by the units of pixels in the stereo image, an image corresponding to the template image G.sub.T in size is extracted from the stereo image G.sub.E. [0053] Then, a correlation value R between the extracted image and the template image is found by the above Formula 1, thus searching for a position (x, y) where the measurement target object exists from the stereo image. The examiner interprets the prior art is performing pattern matching using the stereo image acquired from the camera system and the template image of the workpiece. Although Figs. 6A-C show processing on only one of the stereo images for illustrative purposes, Fig. 7 shows the resulting left and right images. As such, it is understood that the processing is performed on each of the left and right images); a fourth step of transforming a position and posture of each of the plurality of model feature 4Application No.: 16/575,388points of the model pattern such that the plurality of model feature points of the model pattern is superimposed on an image of the images of the object to be detected in each of the first image and the second image detected in the third step([0052] More specifically, as shown in FIG. 6B, while the range of the template image G.sub.T is shifted by the units of pixels in the stereo image, an image corresponding to the template image G.sub.T in size is extracted from the stereo image G.sub.E. [0053] Then, a correlation value R between the extracted image and the template image is found by the above Formula 1, thus searching for a position (x, y) where the measurement target object exists from the stereo image. Herein the "position (i, j) in image" in Formula 1 represents the position in the image in size corresponding to the template image G.sub.T extracted from the stereo image G.sub.E and in the ; a fifth step of acquiring, as first corresponding points and second corresponding points, points on the first image and the second image corresponding to each of the plurality of model feature points of the model pattern transformed in the fourth step([0052] More specifically, as shown in FIG. 6B, while the range of the template image G.sub.T is shifted by the units of pixels in the stereo image, an image corresponding to the template image G.sub.T in size is extracted from the stereo image G.sub.E. [0053] Then, a correlation value R between the extracted image and the template image is found by the above Formula 1, thus searching for a position (x, y) where the measurement target object exists from the stereo image. Herein the "position (i, j) in image" in Formula 1 represents the position in the image in size corresponding to the template image G.sub.T extracted from the stereo image G.sub.E and in the template image. [0054] Meanwhile, the storage unit 103 stores an area where edges on the same plane of the work exist (edge area position) as in the form of a rectangular area T indicated with dotted lines of FIGS. 6A-6C, for example, when registering the template image G.sub.T. [0055] Therefore, when the position (x, y) where the work W exists can be found from the input image G.sub.E, positions on the stereo image where the edges on the same plane exist are assumed based on this pattern matching result and the edge area position T (S5). The examiner interprets as shown in Fig. 7 shows how the corresponding points are being acquired between the images.); a sixth step of selecting, as a corresponding point set, a first corresponding point and a second corresponding point obtained on the basis of an identical one of the plurality of model feature points from among the first corresponding points and the second corresponding points obtained for the respective first image and second image of the object to be detected of the plurality of images; ([0065] More specifically, any two points are selected for each of the edges e.sub.2 and e.sub.4 in the left image G.sub.E1L of FIG. 7, and corresponding points of these selected two points are specified on the right image using the epipolar line EP. [0066] Then, three-dimensional positions of these selected two points are found using the parallax between the right image G.sub.E1R and G.sub.E1L, and an Formula of a three-dimensional straight line on each edge is introduced from these found two points, whereby the edges are restored three-dimensionally. The examiner interprets that Fig. 7 shows that identical features points are being selected along an epipolar line such that the edges can be restored three-dimensionally.)  and a seventh step of calculating the three-dimensional position of each of the feature points of the object to be detected on the basis of the corresponding point set selected in the sixth step. ([0080] The arithmetic unit 102 three-dimensionally restores the first edges and the second edges, and then recognizes the three-dimensional position of the work W using the thus three-dimensional restored first and second edges E.sub.2, E.sub.4 and E.sub.3 (S13).)
Regarding Claim 9, Kitajima teaches the image processing apparatus according to Claim 1, wherein the first image of the plurality of images of the object to be detected is captured by the at least one camera at a first position, and the second image of the plurality of images of the object to be detected is captured by the at least one camera at a second position different from the first position. (¶[0034], The arithmetic unit 102 recognizes a three-dimensional position of the work W based on a stereo image of the work taken by the first and second cameras 3a and 3b and gives a driving instruction to the robot arm 2. The examiner interprets as seen in figure 2, the position of the object will be 
Regarding Claim 10, Kitajima teaches the image processing method according to Claim 8, wherein in the first step of acquiring the plurality of images, the first image of the plurality of images of the object to be detected is captured by the at least one camera at a first position, and the second image of the plurality of images of the object to be detected is captured by the at least one camera at a second position different from the first position. (¶[0034], The arithmetic unit 102 recognizes a three-dimensional position of the work W based on a stereo image of the work taken by the first and second cameras 3a and 3b and gives a driving instruction to the robot arm 2. The examiner interprets as seen in figure 2, the position of the object will be different since the prior art is using a stereo camera system in which the cameras field of view will be different in the images.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. US PG-Pub(US 20140294286 A1) in view of Namiki et al. US PG-Pub(US 20160086343 A1).
Regarding Claim 4, while Kitajima teaches the image processing apparatus according to Claim 1, 
Kitajima does not explicitly teach wherein the corresponding point acquisition unit is configured to acquirplurality of model feature points of the model pattern transformed by the model pattern transformation unit, an intersection of an epipolar line near a model feature point of the plurality of model feature points and a line extending from the first feature points adjacent to the model feature point to the epipolar line as the first corresponding point; and the corresponding point acquisition unit is configured to acquire, for each of the plurality 3Application No.: 16/575,388of model feature points of the model pattern transformed by the model pattern transformation unit, an intersection of an epipolar line near a model feature point of the plurality of model feature points and a line extending from the second feature points adjacent to the model feature point to the epipolar line as the second corresponding point.
Namiki teaches wherein the corresponding point acquisition unit is configured to acquirplurality of model feature points of the model pattern transformed by the model pattern transformation unit, an intersection of an epipolar line near a model feature point of the plurality of model feature points and a line extending from the first feature points adjacent to the model feature point to the epipolar line as the first corresponding point (¶[0007], The contour line measurement apparatus includes an edge point generation unit for generating a plurality of first edge points which are intersections of the first edge line and the plurality of first epipolar lines and a plurality of second edge points which are intersections of the second edge line and the plurality of second epipolar lines, and a 

    PNG
    media_image1.png
    338
    413
    media_image1.png
    Greyscale

and the corresponding point acquisition unit is configured to acquire, for each of the plurality 3Application No.: 16/575,388of model feature points of the model pattern transformed by the model pattern transformation unit, an intersection of an epipolar line near a model feature point of the plurality of model feature points and a line extending from the second feature points adjacent to the model feature point to the epipolar line as the second corresponding point([0052], as illustrated in FIG. 9, intersections of perpendicular lines 51 passing the edge points EP1, EP2 relative to the edge line 50 and the reference contour line image 40 are the nearest points NP1, NP2. From the intersections as starting points, a point on the reference contour line image 40 to which a distance from the edge point EP is the smallest may be searched, and determined to be the nearest point NP. As illustrated in FIG. 10, the entirety of the edge line 50 may be displaced in a parallel and/or rotational manner so that the edge line 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Namiki to Kitajima in order to acquire an intersection of an epipolar line near a model feature point. One skilled in the art would have been motivated to modify Kitajima in this manner in order for the contour line of the workpiece to be accurately calculated. (Namiki, ¶[0057])
Regarding Claim 5, while Kitajima teaches the image processing apparatus according to Claim 1, Kitajima does not explicitly teach wherein in response to the object detection unit detecting a plurality of objects to be detected in each of the first image and the second imagis configured to regard, as identical objects to be detected, objects having an identical one of the model feature points of the model pattern which are on an identical epipolar plane ([0030], The first camera 3A and the second camera 3B are each supported on a stand 4. A position and a posture of the pair of cameras 3A and 3B in a three dimensional world coordinate system are determined so that a distance between the first camera 3A and the workpiece 2 and a distance between the second camera 3B and the workpiece 2 are substantially equal to each other. Moreover, the position and the posture of the pair of cameras 3A and 3B in a three dimensional world coordinate system are determined so that the first camera 3A and the second camera 3B can capture a picture in areas substantially identical to each other (see FIG. 5). Note that the three dimensional world coordinate system is hereinafter referred to as robot coordinate system.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Namiki to Kitajima in order to acquire corresponding points on the same epipolar plane. One skilled in the art would have been motivated to modify Kitajima in this manner in order for the contour line of the workpiece to be accurately calculated. (Namiki, ¶[0057])

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M CONNER/Primary Examiner, Art Unit 2663